Citation Nr: 1402495	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-12 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left hip disability. 


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1966 to February 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from January 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
The Board remanded the case in August 2013 so that the RO could obtain Social Security Administration (SSA) medical records.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran did not sustain an injury or disease of the left hip or right shoulder in service.  

2.  The Veteran is presumed to have been exposed to an herbicide agent during active service, and has credibly identified exposure to wet weather conditions in service.  

3.  The Veteran has a current diagnosis of arthritis in the left hip and right shoulder.

4.  The Veteran did not have chronic symptoms of arthritis of the left hip and right shoulder in service or continuous symptoms after service separation. 

5.  Arthritis of the left hip and right shoulder did not manifest to a compensable degree within one year of separation from service.

6.  Arthritis of the left hip and right shoulder is not etiologically related to service, to include exposure to an herbicide agent and wet weather conditions in service.


CONCLUSION OF LAW

1.  The criteria for service connection for a left hip disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for a right shoulder disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

VCAA notice applies to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a November 2008 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

The Veteran has not been afforded a VA examination to address his service connection claims, and the Board finds that an examination is not necessary to decide these issues.  VA must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Because the weight of the evidence demonstrates that the Veteran had no injury or disease of the right shoulder or left hip in service, and no chronic symptoms of a right shoulder or left hip disability in service, and because the evidence of record does not indicate that currently diagnosed left hip and right shoulder arthritis may be associated with exposure to herbicides or to wet weather conditions in service, a VA examination is not required.  See McClendon, 20 Vet. App. at 81.  The Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection because there is no relevant injury, disease, or event in service to which the currently diagnosed disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2)  (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Accordingly, the Board finds that a remand for a VA examination or opinion to address the claimed left hip and right shoulder disabilities is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Veteran has not otherwise identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis 

Service treatment records, to include a January 1968 separation examination, contain no complaints, diagnoses, or treatment related to the left hip and right shoulder.  The Veteran has not identified the presence of any specific injury to the left hip or right shoulder in service, and has not identified the presence of any left hip or right shoulder symptoms in service.  Instead, he contends that left hip pain and right shoulder pain may be related to Agent Orange exposure and wet weather conditions in service.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence demonstrates that currently diagnosed arthritis in the left hip and right shoulder is not related to service, to include exposure to herbicides and wet weather conditions in service.

The Veteran has currently diagnosed arthritis in the left hip and right shoulder.  The earliest medical evidence showing diagnoses of arthritis is dated in 2006 and 2008, over 38 years after the Veteran's separation from service.  SSA records include an August 2006 private treatment report from Dr. M.N. which shows that the Veteran was seen for complaints of left hip pain.  August 2006 x-rays of the left hip showed moderate osteoarthritis.  Private treatments reports from Mid America Orthopedics dated in September 2008 reflect diagnoses of left hip and right shoulder arthritis.  The Veteran complained of left hip pain and it was noted that he was seen two years prior for the same problem.  The Veteran also reported right shoulder pain and stiffness present for 9 months.  September 2008 x-rays reflect advanced right shoulder osteoarthritis and moderate to advanced left hip osteoarthritis.  
 
VA and private treatment records reflect a diagnosis of peripheral neuropathy in the bilateral lower extremities; however, service connection for peripheral neuropathy in both the left and right lower extremities has already been established, and this would include any symptoms of peripheral neuropathy present in the left hip.  Therefore, the Board does not need to further address the diagnosis of peripheral neuropathy in the current appeal.  

The Veteran asserts that left hip and right shoulder disabilities (currently diagnosed as arthritis) are related to exposure to Agent Orange and wet weather in service.  The Veteran's Form DD-214 and a July 2004 response to an inquiry from the National Personnel Records Center shows that the Veteran had service in the Republic of Vietnam from August 1966 to October 1966; thus, he is presumed to have been exposed to an herbicide agent during service.  However, as the Veteran's diagnosed disability, arthritis, is not included in the above-indicated diseases associated with exposure to an herbicide agent, presumptive service connection is not warranted.  See 38 C.F.R. § 3.309(e).  Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

The Board finds that the Veteran did not experience chronic symptoms related to arthritis in the left hip and right shoulder in service and did not experience continuous symptoms since service separation.  The weight of the evidence demonstrates that the Veteran did not exhibit symptoms related to arthritis in the left hip and right shoulder in service.  Service treatment records, to include the Veteran's separation examination, do not reflect any complaints, treatment or diagnoses related to the left hip and right shoulder in service, nor has the Veteran identified any specific injury to the hip or shoulder in service.  The Veteran has not identified symptoms of arthritis in the left hip and right shoulder in service, or continuous symptoms since service.  

Instead, private orthopedic treatment records indicate that the Veteran was first seen for left hip complaints in 2006, and in September 2008, the Veteran identified the onset of right shoulder symptoms nine months prior.  The Board finds that the Veteran's statements made to his treating physicians are credible and are consistent with other evidence of record, which do not reflect a history of complaints related to the left hip or right shoulder prior to 2006.  Private orthopedic treatment reports dated in 2004 and 2005 reflect treatment for complaints of pain in the bilateral knees, feet, and lumbar spine, but do not reflect any complaints referable to the left hip and right shoulder.  While the Veteran may have exhibited symptoms of arthritis prior to initial treatment in 2006, he has not established the presence of symptoms in service, or for many years post service.  The Board finds that arthritis did not manifest to a compensable degree in service or within one year of service separation.  The earliest post-service diagnoses of arthritis were in 2006 for the left hip, and in 2008 for the right shoulder.  Accordingly, the Board finds that symptoms related to arthritis in the left hip and right shoulder were not chronic in service or continuous since service separation. 

The Board finds that arthritis of the left hip and right shoulder is not otherwise etiologically related to service, to include exposure to an herbicide agent and wet weather conditions in service.  Insomuch as the Veteran asserts that his left hip and right shoulder disabilities may be related to exposure to Agent Orange in service, or that it may alternately be due to wet weather conditions in service, the Board finds that as a lay person he is not competent as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the diagnoses of arthritis, and the Board finds that his bare lay assertions attempting to relate arthritis to various exposures in service are of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Bardwell, 24 Vet. App. at 40.  Arthritis of the left hip and right shoulder is not otherwise shown to be related to service, either by a competent medical nexus opinion or by chronicity and continuity of symptomatology.  For these reasons, the Board finds that the weight of the evidence shows that arthritis in the left hip and right shoulder is not etiologically related to service. 

As the weight of the competent, credible, and probative evidence does not establish a nexus between currently diagnosed arthritis of the left hip and right shoulder and service, to include exposure to an herbicide agent and wet weather conditions in service, the Board finds that service connection is not warranted.  Because the preponderance of the evidence is against the claim for service connection for the claimed left hip and right shoulder disabilities, the claims must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for a left hip disability is denied. 

Service connection for a right shoulder disability is denied.





____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


